Order modified to the extent only of restraining defendants from assigning, transferring or negotiating the guaranteed and unguaranteed notes heretofore made and delivered to defendant corporations by plaintiff C-C Clubs, Inc., unless said notes, prior to assignment, transfer or negotiation, each contain an appropriate legend indicating the existence of the instant action. Any additional or alternative provision that will protect plaintiffs against the contingency of the negotiation of the notes to a holder in due course may be submitted and will be considered upon settlement of the order to be entered herein, as will suggestions as to the amount of the bond that must be furnished by plaintiffs. Settle order. Concur— Breitel, J. P., Botein, Valente, Bergan and Bastow, JJ.